Citation Nr: 0527841	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  99-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the right leg.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for seborrheic 
dermatitis. 

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for cardiac disease.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection degenerative disc 
disease of the thoracic and lumbar spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963 with subsequent reserve service.  

The issues on appeal were originally before the Board in 
November 2000 when they were remanded for additional 
evidentiary development.  The issues on appeal were again 
before the Board in August 2003 when they were remanded to 
cure a procedural defect.  

In March 2003, the Board denied the claim of entitlement to 
service connection for a chronic eye (vision) disorder.  The 
issue is no longer in appellate status.


FINDINGS OF FACT

1.  Varicose veins were not manifested during the veteran's 
active duty service or for many years thereafter, nor are 
varicose veins otherwise related to such service.  

2.  The veteran does not currently have skin cancer.

3.  The veteran's current seborrheic dermatitis was 
manifested during his active duty service. 

4.  The veteran's fatigue is not related to his active duty 
service or to a service-connected disability. 

5.  Depression was not manifested during the veteran's active 
duty service or for many years thereafter, nor is depression 
otherwise related to such service.  

6.  The veteran does not currently have cardiac disease.

7.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service.

8.  The veteran does not currently have degenerative disc 
disease of the thoracic spine.  

9.  Degenerative disc disease of lumbar spine was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is degenerative disc disease of 
the lumbar spine otherwise related to such service.  


CONCLUSIONS OF LAW

1.  Varicose veins were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005). 

2.  Skin cancer was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  Seborrheic dermatitis was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  Disability manifested by fatigue was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  Depression was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

6.  Cardiac disease was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

7.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

8.  Degenerative disc disease of the thoracic and lumbar 
spine were not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2004 
VCAA letter informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the March 2004 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2004 regarding what information and evidence was needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the March 2004 VCAA letter and 
another letter dated in April 2001 implicitly notified the 
appellant that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore with regard to the issues being adjudicated by 
this decision, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  The Board finds that no further action is required 
by VA to assist the veteran with the claims.

Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease  
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of  
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service,  
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R.  § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such 
psychoses, malignant tumors, and cardiovascular disease, 
including hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Entitlement to service connection for varicose veins of the 
right leg.

The Board finds that service connection is not warranted for 
varicose veins of the right leg as the preponderance of the 
evidence demonstrates that the disability was not incurred in 
or aggravated by the veteran's active duty service.  

The service medical records document the presence of varicose 
veins of the left leg, but no right leg disability was 
indicated.  Clinical evidence of the lower extremities was 
normal at the time of the veteran's separation examination 
which was conducted in July 1963.  Varicose veins of the 
right leg were not present during active duty or for many 
years thereafter.  

The first clinical evidence of record of the presence of 
varicose veins was 1998.  A VA examination conducted in July 
1998 resulted in a diagnosis of bilateral mild varicose 
veins.  Physical examination had revealed mild varicosities 
of the right leg in the greater saphenous distribution.  

A VA examination of the arteries and veins was conducted in 
May 2001.  Physical examination revealed minimal varicose 
veins of the greater saphenous distribution in the right leg.  
The pertinent diagnosis was minimal varicose veins of the 
right leg with no evidence of complications.  

The most recent VA evaluation of the veteran's right leg was 
conducted in March 2004.  An addendum to a March 2004 VA 
examination indicates that a physical examination was 
conducted which revealed a few, very slightly enlarged veins 
on the medial surface of the right calf.  None of the veins 
was varicose and none met the criteria to be reported as 
varicose veins.  There was no past evidence of thrombosis, 
ulceration, dermatitis, or any other problem in the vicinity 
of the right very slightly enlarged leg veins.  The examiner 
noted that there was no evidence in the service medical 
records relating to a right leg varicose veins or any other 
related subject.  There was no entry in the discharge 
examination about right leg veins.  The examiner noted that, 
at the time of the examination, the veteran did not have any 
symptoms, offered no complaints, and reported no previous 
diagnosis or history relating to any vein system problem in 
the right leg.  The impressions from the examination were 
that there was some very slightly enlarged veins in the right 
leg which did not appear to be varicose and no evidence in 
the service medical records or in the discharge physical 
examination of right leg varicose veins.  The examiner opined 
that he could find no relationship between the tiny, slightly 
enlarged veins in the right leg and the very small 
varicosities in the left leg.  

The Board notes the veteran was trained as a dentist and has 
testified that he currently has varicose veins which were due 
to his active duty service.  

It is the duty of the Board as the fact finder to determine 
the credibility of the testimony and other lay evidence.  
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  In view of 
his training and experience as a dentist, the veteran's claim 
that he has varicose veins may be of some limited probative 
value.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996), YT 
v. Brown, 9 Vet. App. 195, 201 (1996) and Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), all of which generally stand for the 
proposition that any health care professional is qualified to 
render a medical opinion.  However, in evaluating the 
probative value of the veteran's statement, the Board looks 
at factors such his knowledge and skill in analyzing the 
medical data.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  See also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions."]  Since the veteran's 
training is primarily as a dentist, the Board believes that 
any of his statements regarding the diagnosis and etiology of 
the disabilities at question in this appeal are of diminished 
probative value.   

The Board finds that the evidence of record is somewhat 
conflicting as to whether the veteran currently experiences 
varicose veins in the right leg.  The veteran has testified 
that he had varicose veins.  The VA examinations conducted in 
July 1998 and May 2001 resulted in findings of mild or 
minimal varicose veins in the right leg.  However, the most 
recent VA examination indicates that the veteran does not 
currently have varicose veins in the right leg.  The Board 
finds that, even if it determined that the veteran currently 
experiences varicose veins in the right leg, the 
preponderance of the evidence demonstrates that the 
disability was not incurred in or aggravated by the veteran's 
active duty service.  The veteran testified at a local RO 
hearing in June 1999 that his left leg was worse than the 
right because of the position he had to work in.  The Board 
finds greater probative weight is to be accorded the opinion 
included in the addendum to the March 2003 VA examination 
which found that there was no link between any varicose veins 
and the veteran's active duty service.  The March 2003 
opinion is based on a review of all the evidence of record 
and is supported by the objective evidence of record (or the 
lack thereof with regard to an in-service diagnosis of right 
leg varicose veins).  The veteran's opinion does account for 
the lack of pertinent right leg symptomatology during active 
duty or for many years thereafter.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact].  The Board also 
notes that the March 2004 VA examiner reported that he could 
find no relationship between the slightly enlarged veins in 
the right leg and the varicosities in the left leg.  The 
Board finds this statement to be competent evidence against 
any secondary service connection claim.  38 C.F.R. § 3.310. 

Entitlement to service connection for skin cancer.

The Board finds that service connection is not warranted for 
skin cancer as the preponderance of the evidence demonstrates 
that the veteran does not currently have any skin cancers or 
residuals of skin cancers.  The service medical records were 
silent as to complaints of, diagnosis of or treatment for 
skin cancer.  The separation examination which was conducted 
in July 1963 did not indicate the presence of such a 
disability.  

There is no competent post-service evidence of the presence 
of skin cancer or its residuals.  

A February 1992 report of a private medical examination 
indicates that the veteran reported he had had multiple skin 
cancers about the head and neck which had been surgically 
removed.  The veteran also reported that he had periodic 
hyperkeratosis which showed to be squamous cell carcinoma 
periodically.  Physical examination revealed multiple areas 
of psoriasis over the flexor surfaces of the elbows.  Tinea 
curis was present in the groin area.  Multiple keratotic 
lesions were noted about the face and seborrheic dermatitis 
was present about the scalp and head.  The pertinent 
impression was psoriasis.   

A VA examination of the arteries and veins was conducted in 
May 2001.  It was noted that physical examination did not 
reveal any keratosis or skin cancer lesions.  The pertinent 
diagnosis was psoriatic lesions of the elbows, naval and 
posterior chest.  

On VA examination in March 2004, the veteran reported that he 
had numerous skin cancers which had been removed.  The 
examiner could find no documentation of any removal of skin 
cancer.  The examiner opined that the fact that the veteran 
had skin cancer was all in his mind.  The veteran did have 
dozens of moles on the upper trunk, the chest, the pectoral 
region and the shoulders.  He also had actinic keratosis and 
small areas of seborrheic dermatitis.  No skin cancers were 
found and there was no evidence of prior treatment.  The 
examiner noted that seborrheic dermatitis was listed in the 
service medical records but the other skin disorders 
apparently occurred after the veteran's discharge.  The 
examiner noted that the veteran refused to answer questions 
about the onset of his skin condition and speculated that it 
became apparent within the last several years.  

The Board finds that the only evidence of record which 
indicates that the veteran currently experiences skin cancer 
is his own allegations and testimony.  As a dentist, his 
opinion is of some probative value.  See Goss v. Brown, 9 
Vet. App. 109, 114-15 (1996), YT v. Brown, 9 Vet. App. 195, 
201 (1996) and Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Outweighing the veteran's opinion are the reports of the VA 
examinations conducted in May 2001 and March 2004 and the 
February 1992 report of a private medical examination, all of 
which found that the veteran did not have skin cancer.  The 
Board places greater probative weight on the cumulative 
weight of these VA and private opinions over the veteran's 
own conclusions.  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Entitlement to service connection for seborrheic dermatitis.

The Board acknowledges that service medical records document 
treatment for seborrheic dermatitis of the scalp in July 
1962.  A private medical examination in February 1992 
detected seborrheic dermatitis about the scalp and head.  The 
March 2004 VA examiner noted that seborrheic dermatitis was 
documented in the service medical records and commented that 
the other skin disorders apparently occurred after the 
veteran's discharge.  Reading the March 2004 examiner's 
statement in a liberal manner, it appears arguable that the 
examiner was of the opinion that the veteran's seborrheic 
dermatitis was related to service.  Therefore, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for seborrheic dermatitis.  

Entitlement to service connection for fatigue.

The Board also finds no basis for relating any current 
fatigue to service or to a service-connected disability.  
There is nothing in the service medical records documenting a 
chronic disability manifested by fatigue.  The examiner who 
conducted a March 2004 medical examination did not doubt that 
the veteran may be suffering fatigue.  However, the examiner 
attributed such fatigue to the veteran's mental health 
condition, deconditioning, and morbid obesity.  The examiner 
expressly commented that he could not relate the fatigue to 
service. 

Entitlement to service connection for depression.

Service medical records show that the veteran's psychiatric 
status was consistently found to be clinically normal, and 
the veteran did not report any mental health problems at the 
times of periodic examinations.  

On VA psychiatric examination in March 2004, the examiner 
also noted that military records did not document any 
psychiatric involvement and that the veteran did not claim a 
history of such.  The March 2004 VA examiner noted that the 
veteran started to develop depression about 3 years before.  
The discussion by the examiner appears to relate the 
depression to a combination of the veteran's orthopedic 
problems, some past legal problems, and his life situation of 
no longer being able to practice as a dentist.  

Based on the record, the Board must find that the 
preponderance of the evidence is also against a finding that 
the veteran's depression is related to service or to a 
service-connected disability.  

Entitlement to service connection for cardiac disease.

The Board finds that service connection is not warranted for 
cardiac disease as the preponderance of the veteran 
demonstrates that the veteran does not currently experience 
cardiac disease.  

Earlier clinical records seem to indicate the presence of 
cardiac problems.  A November 1991 private clinical record 
includes the diagnosis of rule out dilated cardio-myopathy.  
A February 1992 report of a private medical examination 
indicates that physical examination revealed a restrictive 
pulmonopathy due to obesity.  The pertinent impression from 
the examination was ischemic heart disease.  

However, beginning in 2001, the clinical evidence 
affirmatively demonstrates that the veteran does not have 
cardiac disease.  A May 2001 chest X-ray indicated that the 
veteran's heart was not enlarged.  A VA examination of the 
arteries and veins was conducted in May 2001.  It was noted 
that the veteran did not have a history of being diagnosed 
with a cardiac condition.  The pertinent diagnosis was 
cardiac disease examined for, no documentary records of the 
veteran being diagnosed with cardiac disease.  Significantly, 
at the time of the most recent VA examination in March 2004, 
the examiner specifically noted that no heart disease was 
found but ventricular hypertrophy secondary to hypertension 
was noted.  

The Board finds that the March 2004 annotation indicating the 
presence of ventricular hypertrophy does not warrant a grant 
of service connection for a cardiac condition as the 
disability had been attributed to the veteran's hypertension.  
Service connection for hypertension is being denied in this 
decision.  

The only other evidence of record which indicates that the 
veteran has cardiac disease is the veteran's own allegations 
and testimony.  While some probative weight is accorded the 
veteran's opinion on account of his being a dentist, the 
Board finds that the preponderance of the evidence weighs 
against a finding that the veteran currently experiences 
cardiac disease.  The Board finds that the veteran's training 
as a dentist is insufficient to outweigh the cumulative 
conclusions promulgated by several medical doctors who have 
examined the veteran and determined that he does not have 
cardiac disease.  

The Board does not believe that the veteran's occupation as 
dentist qualifies him to render competent medical opinions on 
matters such as diagnoses of cardiac problems.  The Board 
may, moreover, take the veteran's self-interest into account 
is assessing the weight to be accorded to his self-
assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999).  
Additionally, the veteran's opinion does not account for the 
lack of evidence of a cardiac disability during the veteran's 
active duty service or for many years thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].  

The Board finds the preponderance of the evidence 
demonstrates that the veteran does not currently have cardiac 
disease.  

Entitlement to service connection for hypertension.

The Board finds that service connection is not warranted for 
hypertension.  Hypertension was not present during active 
duty.  Clinical evaluation of all systems was normal at the 
time of the November 1962 periodic examination with the 
exception of asymptomatic varicosities in the left leg.  
Blood pressure was determined to be 114/88.  No abnormalities 
were reported by the veteran in a Report of Medical History 
he completed at the time of his separation examination in 
July 1963.  The report of the veteran's separation 
examination which was conducted in July 1963 showed that 
blood pressure was 110/80.  Hypertension was not diagnosed.  

There is no competent evidence of the presence of 
hypertension within one year of discharge which would allow 
for a grant of service connection on a presumptive basis.  

The first competent evidence of record of the presence of 
hypertension was dated many years after the veteran's 
discharge.  A November 1991 private clinical record includes 
the notation that the veteran had severe hypertension.  Blood 
pressure was reported over a period of days as being 160/113, 
158/108, 139/106, 168/109, and 165/123.  Other private 
clinical records dated in November 1991 include blood 
pressure readings of 190/140.  

A February 1992 report of a private medical examination 
indicates that the veteran reported he had been treated for 
hypertension for the preceding three years.  Blood pressure 
at the time of the examination was 164/120.  The pertinent 
impression was severe hypertensive cardiovascular disease.  

A VA examination of the arteries and veins was conducted in 
May 2001.  Blood pressure was recorded as 150/110.  The 
pertinent diagnosis was essential hypertension in adequate 
control on medication.  

At the time of the most recent VA examination in March 2004, 
the examiner noted that hypertension was not present during 
the veteran's entrance or exit examinations.  He did not know 
when the disability started.  At the time of the examination 
when the veteran had been off blood pressure medication for 
three weeks his blood pressure was 120/100.  The pertinent 
impression was uncontrolled hypertension.  The examiner found 
that there was no relationship to service between any of the 
disabilities found on examination (including hypertension) 
with the exception of seborrheic dermatitis.  

The Board finds that, while there is competent evidence of 
the current existence of hypertension, the preponderance of 
the evidence demonstrates that the disability was not linked 
to the veteran's active duty service.  The only evidence of 
record which links the currently existing hypertension to the 
veteran's active duty service is the veteran's own 
allegations and testimony.  The Board places greater 
probative weight on the conclusion included in the report of 
the March 2004 VA examination which found that there was no 
link.  While the veteran has opined that there is such a 
link, he did not account for the lack of hypertension or 
elevated blood pressure readings during his active duty 
service or for many years thereafter.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact].  The 
March 2004 VA examination was based on a review of all the 
evidence of record including the service medical records.  

Entitlement to service connection degenerative disc disease 
of the thoracic and lumbar spine.

Factual Background

No abnormalities were reported by the veteran in a Report of 
Medical History he completed at the time of his separation 
examination in July 1963.  Sciatica was noted based on an 
inability to bend forward because of tight hamstring muscles.  
The report of the veteran's separation examination which was 
conducted in July also indicates that sciatica was noted 
based on an inability to bend forward because of tight 
hamstring muscles.  A back disability was not reported.  

A February 1992 report of a private medical examination 
indicates that the veteran complained, in part, of pain in 
the neck and shoulders.  He had gained a lot of weight in the 
last few years.  Physical examination revealed a reduction in 
the range of motion of the cervical dorsal spine from C1 to 
T6 by approximately 25%.  The pertinent impression was 
cervical dorsal sprain.  Early changes of degenerative joint 
disease was evident but the joints were not identified.  

A partial record from a private medical examination which was 
conducted in August 1994 reveals the veteran reported he had 
hurt his head, neck, upper back, and low back as a result of 
a motor vehicle accident.  Pertinent impressions included 
cervico-dorsal sprain, lumbosacral sprain.  

At the time of a July 1998 VA examination, the veteran 
complained of tingling in the posterior of both legs to the 
knees.  The diagnosis was degenerative disc disease.  

A lumbar spine X-ray conducted in July 1998 was interpreted 
as revealing disc space narrowing of L1 and L5 which was 
compatible with degenerative disc disease or prior surgery.  

The veteran testified at a local RO hearing in June 1999 that 
he had had a chronic lumbosacral sprain since his military 
service.  He reported that his back was injured initially 
when a MP put his foot into the middle of the veteran's back.  
He sought treatment immediately afterward and was informed 
that he could have sprained a ligament.  He opined that 
another cause of his problems was the constant strain of 
bending over patients while performing his duties as a 
military dentist.   

An October 1998 X-ray examination of the lumbar spine was 
interpreted as revealing degenerative changes.  

Magnetic Resonance Imaging (MRI) conducted on the thoracic 
and lumbar spine in May 2001 was interpreted as revealing a 
synovial cyst on the right at the T11 level and an otherwise 
unremarkable thoracic spine.  Multilevel disc disease with 
disc desiccation was present at all lumbar levels with the 
exception of L3-4.  Posterior disc bulges were present from 
L1-2 and L5-S1.  The impression was multilevel disc disease.  

A VA spine examination was conducted in May 2001.  The 
examiner noted that a normal interview with the veteran was 
not possible due to his erratic responses to simple requests.  
Physical examination could not be conducted because the 
veteran was either physically or emotionally unable to 
cooperate.  The examiner opined that the veteran had symptoms 
equivalent to ankylosing spondylitis of the thoracic and 
lumbar spine as far as motion was concerned.  

A VA orthopedic examination was conducted in March 2004.  The 
examiner noted that the veteran did not have degenerative 
disc disease in the thoracic spine but he did have some 
osteophytes and some spurring.  The examiner found that the 
veteran did have degenerative joint disease of the lumbar 
spine.  This was based on the May 2001 MRI.  The examiner 
found the veteran's self-reported history to be incomplete an 
unreliable.  The veteran reported that he injured his back in 
1962, while serving at Randolph Field.  He indicated that he 
had had back pain since that time.  Treatment was by 
unspecified pain pills.  Physical examination revealed that 
the veteran was almost completely unable to follow 
directions.  Therefore the results were found to be sketchy, 
confusing and incomplete.  The pertinent impressions were 
multilevel degenerative disc disease of the lumbar spine, 
multilevel degenerative joint disease and minimal limitation 
in the range of motion.  The examiner specifically wrote that 
he was unable to document any relationship between the 
veteran's problem and his active duty service.  The examiner 
did note that the veteran reported that he hurt his back in 
1962 at Randolph Field.  

Analysis

The Board finds that the competent medical evidence of record 
demonstrates that the veteran does not have degenerative disc 
disease of the thoracic spine.  The Board finds the veteran's 
opinion as to the existence of this disability is completely 
outweighed by the specialized testing conducted (X-rays and 
MRI) which demonstrated that the veteran does not have 
degenerative disc disease of the thoracic spine.  Service 
connection is not warranted for degenerative disc disease of 
the thoracic spine.  

The evidence of record demonstrates that the veteran does 
currently experience degenerative disc disease of the lumbar 
spine.  The Board finds the preponderance of the evidence 
supports a finding that the disability was not due to the 
veteran's active duty service.  As noted above, the service 
medical records were silent as to complaints of, diagnosis of 
or treatment for any back disabilities and no back problem 
was reported by the veteran or noted on physical examination 
at the time of his separation examination.  There is a long 
gap of time between the time of the veteran's discharge from 
active duty until the first competent evidence of the 
presence of degenerative disc disease of lumbar spine.  

The only evidence of record which indicates in any way that 
the veteran had lumbar degenerative disc disease which was 
incurred in or aggravated by active duty is the veteran's own 
allegations and testimony.  The veteran has reported that he 
injured his back during active duty but there is no objective 
evidence of this in the service medical records and clinical 
evaluation of the back was normal at discharge.  The Board 
places greater probative weight on the conclusion included in 
the report of the March 2004 VA examination as this was based 
on a review of all the evidence of record by an objective 
health care provider who obtained a history from the veteran 
but still found that the current back disability was not due 
to active duty service.  


ORDER

Service connection is warranted for seborrheic dermatitis.  
To this extent, the appeal is granted. 

Service connection is not warranted for varicose veins, for 
skin cancer, for fatigue, for depression, for cardiac 
disease, for hypertension, or for degenerative disc disease 
of the thoracic and lumbar spine.  To this extent, the appeal 
is denied. 



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


